              Case 2:20-cv-00189-MJP Document 29 Filed 09/29/20 Page 1 of 2




 1

 2

 3

 4

 5

 6

 7
                               UNITED STATES DISTRICT COURT
 8
                              WESTERN DISTRICT OF WASHINGTON
                                        AT SEATTLE
 9

10          ALLAH,                                         CASE NO. C20-189 MJP

11                                Petitioner,              ORDER ADOPTING REPORT AND
                                                           RECOMMENDATION;
12                 v.
                                                           STRIKING PENDING MOTIONS
13          STATE OF WASHINGTON,                           AS MOOT

14                                Respondent.

15

16          This matter comes before the Court on Petitioner’s Motion in Support of Emergency

17   Habeas (Dkt. No. 20), Petitioner’s Motion for Immediate Release (Dkt. No. 24), and upon the

18   Report and Recommendation of the Honorable Mary Alice Theiler, United States Magistrate

19   Judge (Dkt. No. 19). Having reviewed the Motions, the Report and Recommendation, and the

20   related record, the Court DENIES Petitioner’s Motions, Adopts the Report and

21   Recommendation, and DISMISSES this action with prejudice.

22          Petitioner brought this federal habeas action arguing—as he has done numerous times

23   before—that he is being illegally confined pursuant to the criminal judgment entered in King

24


     ORDER ADOPTING REPORT AND RECOMMENDATION; - 1
              Case 2:20-cv-00189-MJP Document 29 Filed 09/29/20 Page 2 of 2




 1   County Superior Court case number 99-1-06987-7 SEA. (See Dkt. No. 14.) Petitioner has

 2   raised some variation of this argument in no fewer than 40 actions in this district and has been

 3   unsuccessful in each case. (See Dkt. No. 25.) Most recently Petitioner raised this argument in

 4   Allah v. Holbrook, C20-784-JLR, which was dismissed by United States District Judge James L.

 5   Robart on August 20, 2020. The Court therefore agrees with Magistrate Judge Theiler’s finding

 6   that this habeas action is duplicative and DISMISSES this action with prejudice. The Court also

 7   STRIKES Petitioner’s Motion in Support of Emergency Habeas (Dkt. No. 20) and Motion for

 8   Immediate Release (Dkt. No. 24) as moot.

 9

10          The clerk is ordered to provide copies of this order to all counsel.

11          Dated September 29, 2020.



                                                          A
12

13
                                                          Marsha J. Pechman
14                                                        United States Senior District Judge

15

16

17

18

19

20

21

22

23

24


     STRIKING PENDING MOTIONS AS MOOT - 2
